BROWNING, J.
We affirm the Appellant’s convictions and sentences. However, we remand for correction of the written judgment and sentence in lower court case number 98-3154 to conform with the oral pronouncement of the sentence. See, e.g., Marshall v. State, 652 So.2d 974 (Fla. 1st DCA 1995). Specifically, we note that the written judgment and sentence must make reference to the fact that, on count two of that case, Appellant was sentenced as a prison releasee reoffender.
AFFIRMED and REMANDED for correction of written sentence.
BARFIELD and LEWIS, JJ., concur.